 



Exhibit 10.1
AMENDMENT NO. 1
to
AMENDED AND RESTATED CREDIT AGREEMENT AND GUARANTY
     This AMENDMENT NO. 1 dated as of April 15, 2008 (this “Amendment”) is by
and among HAMPSHIRE GROUP, LIMITED (the “Borrower”), HAMPSHIRE DESIGNERS, INC.,
ITEM-EYES, INC. and SHANE HUNTER, INC. (collectively, the “Guarantors”), SB
CORPORATION (“SB”), the Banks party hereto and HSBC Bank USA, National
Association, as Agent for the Banks.
RECITALS:
     A. The Borrower, the Guarantors, SB, the Banks and the Agent have entered
into an Amended and Restated Credit Agreement and Guaranty dated as of
February 15, 2008 (the “Credit Agreement”).
     B. The Borrower has requested, and the Banks and the Agent have agreed, to
amend, among others, Sections 7.06 (Ownership and Liens) and 9.07 (Mergers) ,
all upon the terms and conditions set forth herein.
     C. The Banks are agreeable to such amendment, on the terms and subject to
the conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration whose receipt and sufficiency are acknowledged, the
Borrower, SB, the Guarantors, the Banks and the Agent hereby agree as follows:
     Section 1. Definitions. Each capitalized term used but not defined in this
Amendment shall have the meaning ascribed to such term in the Credit Agreement.
     Section 2. Amendments of Credit Agreement
     2.01 Section 7.06 of the Credit Agreement is hereby amended as follows:
     (a) The parenthetical immediately following “Section 7.05 hereof” is hereby
deleted and the following parenthetical is substituted therefor: “(other than
any properties or assets disposed of in the ordinary course of business or as
otherwise permitted pursuant to this Agreement and the other Loan Documents)”.

 



--------------------------------------------------------------------------------



 



     (b) The last sentence of Section 7.06 of the Credit Agreement is hereby
deleted and the following sentence is substituted therefor: “All trademarks
owned by Borrower and/or the Restricted Subsidiaries as of the date hereof are
indicated on Schedule 7.06 hereto.”
     2.02 A new clause (iii) shall be added to Section 9.07 of the Credit
Agreement to read as follows (with punctuation in clauses (i) through (ii) in
Section 9.07 of the Credit Agreement to be changed accordingly): “or (iii) the
sale of assets permitted pursuant to Section 9.04 hereof”.
     Section 3. Acknowledgments, Confirmations and Consent.
     3.01 Each of the Borrower and the Guarantors acknowledges and confirms that
the Liens granted pursuant to the Security Documents to which it is a party
continue to secure the Obligations.
     3.02 Each Guarantor consents in all respects to the execution by the
Borrower of this Amendment and acknowledges and confirms that the Guaranty by
such Guarantor, as set forth in Article V of the Credit Agreement, guarantees
the full payment and performance of all of the Obligations, and remains in full
force and effect in accordance with its terms.
     Section 4. Representations and Warranties. The Borrower and each Guarantor,
as the case may be, each represents and warrants to the Banks and the Agent as
follows:
     4.01 After giving effect to this Amendment, (i) each of the representations
and warranties set forth in Article VII of the Credit Agreement is true and
correct in all respects as if made on the date of this Amendment, and (ii) no
Default or Event of Default exists under the Credit Agreement.
     4.02 The Borrower and each Guarantor has the power to execute, deliver and
perform, and has taken all necessary action to authorize the execution, delivery
and performance of, this Amendment and the other agreements, instruments and
documents to be executed by it in connection with this Amendment. No consent or
approval of any Person, no waiver of any Lien or right of distraint or other
similar right and no consent, license, certificate of need, approval,
authorization or declaration of, or filing with, any governmental authority,
bureau or agency is or will be required in connection with the execution,
delivery or performance by the Borrower or any Guarantor, or the validity,
enforcement or priority, of this Amendment and the other agreements, instruments
and documents executed in connection with this Amendment.
     4.03 The execution, delivery and performance by the Borrower and each
Guarantor of this Amendment will not violate any Law, and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues

 



--------------------------------------------------------------------------------



 



pursuant to any Law except those in favor of the Agent.
     4.04 This Amendment has been duly executed and delivered by the Borrower or
such Guarantor, as the case may be, and constitutes the valid and legally
binding obligation of the Borrower or such Guarantor, as the case may be,
enforceable in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors’ rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion.
     Section 5. Miscellaneous.
     5.01 Except as specifically modified by this Amendment, the Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.
     5.02 THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
     5.03 This Amendment may be signed in any number of counterparts with the
same effect as if all parties to this Amendment signed the same counterpart.
     5.04 The Borrower agrees to pay the Agent upon demand all reasonable
expenses, including reasonable fees of attorneys for the Agent, incurred by the
Agent in connection with the preparation, negotiation and execution of this
Amendment and any other agreements, instruments and documents executed or
furnished in connection with this Amendment.
     Section 6. Effectiveness of Amendment. This Amendment shall become
effective upon receipt by the Agent of (i) original counterparts of this
Amendment duly executed by the Borrower, the Guarantors and the Required Banks,
and (ii) payment of the Agent’s legal fees and expenses.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, SB, the Guarantors, the Banks party
hereto and the Agent have signed and delivered this Amendment as of the date
first written above.

            HAMPSHIRE GROUP, LIMITED
      By:  /s/  Heath L. Golden       Name:   Heath L. Golden       Title:  
Vice President, General Counsel and Secretary    

            HAMPSHIRE DESIGNERS, INC.
      By:   /s/  Heath L. Golden       Name:   Heath L. Golden       Title:  
Secretary    

            ITEM-EYES, INC.
      By:   /s/  Heath L. Golden       Name:   Heath L. Golden       Title:  
Secretary    

            SHANE HUNTER, INC.
      By:   /s/  Heath L. Golden       Name:   Heath L. Golden       Title:  
Secretary    

            SB CORPORATION
      By:   /s/  Heath L. Golden       Name:   Heath L. Golden       Title:  
Secretary  

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank, as Letter of Credit
Issuing Bank and as Agent
      By:   /s/ Richard J. Elias        Name:   Richard J. Elias        Title:  
Vice President     

            JPMORGAN CHASE BANK, N.A., as a Bank
      By:   /s/ Joseph J. Nastri       Name:   Joseph J. Nastri        Title:  
Senior Vice President     

            ISRAEL DISCOUNT BANK OF NEW YORK, as a Bank
      By:   /s/ George Commander        Name:   George Commander        Title:  
Senior Vice President     

                  By:   /s/ Juan Zaino         Name:   Juan Zaino        
Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank
      By:   /s/ Jeff Reeves       Name:   Jeff Reeves       Title:   Senior Vice
President    

            BANK LEUMI USA, as a Bank
      By:   /s/ Paul J. De Chagas       Name:   Paul J. De Chagas       Title:  
Vice President    

            SOVEREIGN BANK, as a Bank
      By:   /s/ Matilde Reyes       Name:   Matilde Reyes        Title:   Senior
Vice President     

 